DETAILED ACTION
	This Action addresses the communication received on 6 Jan 2021:  Claim 1 has been amended; no claims have been cancelled; and pending Claims 1-13 are rejected as detailed below.
Response to Amendments

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The Office rejects Claims 1 and 5-10 under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (GB2554969 [IDS Entry]):
As for Claim 1, Fisher teaches a method for adapting functionalities of a field device, wherein the field device includes and executes a basic program and at least one application program, wherein the basic program contains a basic functionality of the field device and wherein the application program contains an additional functionality of the field device (P6 ¶15 L9: “The fleet management system also includes a content downloader module that obtains and stores content (such as software and firmware upgrades [basic program], additional features, applications [additional functionality], drivers, etc.)”), comprising: transmitting a configuration of the field device to a database; wherein a plurality of further application programs, each of which includes at least one additional functionality for the field device, and a plurality of basic programs for different types of field devices are stored on the database; wherein the configuration of the field device has information about the basic program of the field device, about any application programs already located on the field device, about the type of field device or about the hardware of the field device (P6 ¶15 L3: “Generally speaking, the fleet management system includes a centralized or common server system, such as an external cloud based server system or a server system disposed within a plant environment, that includes one or more memories [database] for storing various information related to the fleet of portable or stationary devices including, for example, device identifications, device descriptions (model, serial number, etc.); end user names and privileges for the users of the fleet(s) of devices; current content of the devices, etc. The fleet management system also includes a content downloader module [database] that obtains and stores content (such as software and firmware upgrades, additional features, applications, drivers, etc.) for delivery to and execution in the various ones of the fleet(s) of devices, a content decider module that analyzes when and if various members or units within the fleet of devices needs or should be provided additional or new content, and a notification system that notifies users of the devices or fleet managers that manage the devices of the need to upgrade or provide new content to the devices.”); wherein the further application programs are present in a common data format and wherein the basic programs are in a same data format as the application programs or in a format tailored to the field device; selecting at least one further application program (P32 ¶106 L1: “It will be understood that industrial portable device "content:" as used herein is defined to include any software items that are deployed on an industrial portable device [in a format tailored to the field device], creating an installation package containing the selected further application program using a tool chain selected based on the transmitted configuration of the field device, wherein the tool chain creates the installation package in a format executable on the field device; and transmitting the installation package to the field device and executing the installation package to install the further application program on the field device (P33 ¶107 L1: “Thus, general speaking, the fleet management system 112 for industrial portable devices described herein includes uploading content or descriptions of content from the industrial portable or stationary devices to a centralized storage and configuration system or repository, downloading new content to the industrial or stationary portable devices from a centralized server system [tool chain, i.e. installation package creator] that manages content on the industrial portable or stationary devices, and controlling the content, security, user experience, etc. for each industrial portable or stationary device in the fleet using one or more fleet management stations under the control of the plant operator or user.”)
As for Claim 5, which depends on Claim 1, Fisher teaches wherein the installation package or parts of the installation package are stored on the database (P33 ¶107 L1: “Thus, general speaking, the fleet management system 112 for industrial portable devices described herein includes uploading content or descriptions of content from the industrial portable or stationary devices to a centralized storage and configuration system or repository, downloading new content to the industrial or stationary portable devices from a centralized server system that manages content on the industrial portable or stationary devices, and controlling the content, security, user experience, etc. for each industrial portable or stationary device in the fleet using one or more fleet management stations under the control of the plant operator or user.”)
As for Claim 6, which depends on Claim 1, Fisher teaches wherein the field device is in communication with the database via a communication network and wherein the field device transmits the configuration via the communication network to the database or the database transmits the installation package to the field device via the communication network (P33 ¶107 L1: “Thus, general speaking, the fleet management system 112 for industrial portable devices described herein includes uploading content or descriptions of content from the industrial portable or stationary devices to a centralized storage and configuration system or repository, downloading new content to the industrial or stationary portable devices from a centralized server system that manages content on the industrial portable or stationary devices, and controlling the content, security, user experience, etc. for each industrial portable or stationary device in the fleet using one or more fleet management stations under the control of the plant operator or user.”)
As for Claim 7, which depends on Claim 1, Fisher teaches wherein the configuration of the field device is transmitted to a storage medium or to an operating unit and wherein the storage medium or the operating unit transmits the configuration to the database (P33 ¶107 L1: “Thus, general speaking, the fleet management system 112 for industrial portable devices described herein includes uploading content or descriptions of content from the industrial portable or stationary devices to a centralized storage and configuration system or repository, downloading new content to the industrial or stationary portable devices from a centralized server system that manages content on the industrial portable or stationary devices, and controlling the content, security, user experience, etc. for each industrial portable or stationary device in the fleet using one or more fleet management stations under the control of the plant operator or user.”)
As for Claim 8, which depends on Claim 7, Fisher teaches wherein the installation package is transmitted to the storage medium or to the operating unit and wherein the installation package is transmitted by the storage medium or by the operating unit to the field device (P33 ¶107 L1: “Thus, general speaking, the fleet management system 112 for industrial portable devices described herein includes uploading content or descriptions of content from the industrial portable or stationary devices to a centralized storage and configuration system or repository, downloading new content to the industrial or stationary portable devices from a centralized server system that manages content on the industrial portable or stationary devices, and controlling the content, security, user experience, etc. for each industrial portable or stationary device in the fleet using one or more fleet management stations under the control of the plant operator or user.”)
As for Claim 9, which depends on Claim 1, Fisher teaches wherein the field device is a measuring transducer, wherein at least one sensor element is connectable to the measuring transducer (P15 ¶73 L8: “Generally, the field devices 15-22 may be any types of devices [includes a measuring transducer], such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol.”)
As for Claim 10, which depends on Claim 9, Fisher teaches wherein the further application program contains driver packets for connecting the sensor element to the measuring transducer, functionality to process measured values of physical measurands of the sensor element, or menu structures (P15 ¶73 L1: “As illustrated in Fig. 1, the controller 11 is connected to the field devices 15-22 via input/output (I/O) cards 26 and 28 which may implement any desired process control communication protocol, such as one or more of the HART, Fieldbus, CAN, Profibus, etc., protocols. …Generally, the field devices 15-22 may be any types of devices [includes a measuring transducer], such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol.”)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The Office rejects Claims 2-4 under 35 U.S.C. 103 as unpatentable over Fisher in view of Posey (Brien Posey; "Building a Custom Windows 10 Image"; TechGenix.com website [full url in ref.]; 1 May 2017):
As for Claim 2, which depends on Claim 1, Fisher teaches updating both “basic” and “further” application software on a field device, but does not explicitly teach the remaining elements of the claim.
But Posey teaches wherein the basic program matching the type of field device is contained in the installation package in addition to the further application program and wherein by executing the installation package on the field device, the basic program already located on the field device and any application programs already located on the field device are overwritten with the basic program and the further application program contained in the installation package (P1 “A default Windows 10 installation can include a lot of extra baggage. Depending upon the source of the Windows 10 installation media, a default installation might include things like apps for news, weather, and sports, and even advertisements for Office 365. For organizations that deploy Windows 10 from an image file [that is, overwriting the program memory with a complete image (installation package) containing the OS and desired application programs], there are often advantages to removing the unwanted clutter from Windows 10 images.”  Further, (P5) “[o]nce you have removed any unwanted software, you might install any software that you want to add to the image. Not every image contains applications, of 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Fisher and Posey because overwriting all the program memory with the exact customized configuration prevents “unwanted clutter” from wasting device memory. 
As for Claim 3, which depends on Claim 2, Posey teaches wherein the application programs already on the field device are additionally contained in the installation package (P5 “[o]nce you have removed any unwanted software, you might install any software that you want to add to the image. Not every image contains applications, of course. Some companies opt to use virtual applications, or to deploy applications later on. If you do decide to install applications however, you should do so by using the Install-Package cmdlet.”  Image installation over-writes application memory including all currently installed applications.)
As for Claim 4, which depends on Claim 1, Posey teaches wherein the installation package is created to uninstall an application program, wherein the installation package includes the basic program of the field device and all application programs contained on the field device excluding the application program to be uninstalled, wherein by executing the installation package on the field device the basic program already contained on the field device and the application programs already contained on the field device are overwritten with the basic program and application programs contained on the installation package (P5 “[o]nce you have removed any unwanted software, you might install any software that you want to add to 
+-_+_+_+
The Office rejects Claim 11-13 under 35 U.S.C. 103 as unpatentable over Fisher in view of Clark (Bryan Clark; "Skip iTunes Entirely and Browse Apple's Mobile App Store from the Browser"; TheNextWeb.com website [full url in ref.]; 30 Aug 2018):
As for Claim 11, which depends on Claim 1, Fisher doesn’t explicitly teach all the limitations of the claim.
But Clark teaches wherein a user accesses a website of the database and uses the website to select the at least one further application program (P1/2: “TheAppStore.org [web browser interface to application database] fixes this issue. It’s essentially the same extra step you’d have in a Google search — the links open in itunes.apple.com and then prompt you to open iTunes to download the app — but unlike Google, it has the same filters as iTunes, and the ability to browse specific categories to find just what you’re looking for. It also works for Mac apps, although the desktop Mac App Store isn’t nearly as cumbersome as using iTunes.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Fisher and Clark because a browser provides a less cumbersome, intuitive, familiar interface though which to select programs.
As for Claim 12, which depends on Claim 1, Clark teaches wherein the database has an interface, wherein a program accesses the database via the interface and performs the selection of the at least one further application program (P1/2: [web browser interface to application database] fixes this issue. It’s essentially the same extra step you’d have in a Google search — the links open in itunes.apple.com and then prompt you to open iTunes to download the app — but unlike Google, it has the same filters as iTunes, and the ability to browse specific categories to find just what you’re looking for. It also works for Mac apps, although the desktop Mac App Store isn’t nearly as cumbersome as using iTunes.”)
As for Claim 13, which depends on Claim 12, Fisher teaches wherein the method is initiated by connecting a sensor element to the field device, wherein the sensor element has an identifier of the at least one further application program to be selected and transmits it to the field device, and wherein the field device transmits the identifier to the database for the purpose of selecting the further application program (P33 ¶107 L1: “Thus, general speaking, the fleet management system 112 for industrial portable devices described herein includes uploading content or descriptions of content from the industrial portable or stationary devices to a centralized storage and configuration system or repository, downloading new content to the industrial or stationary portable devices from a centralized server system that manages content on the industrial portable or stationary devices, and controlling the content, security, user experience, etc. for each industrial portable or stationary device in the fleet using one or more fleet management stations under the control of the plant operator or user.”)

Response to Arguments
The Office has fully considered Applicant's arguments filed 6 Jan 2021 and finds them unpersuasive.
Applicant Argument:
First, Applicant argues the following (Remarks, P8/9) concerning the independent claim rejection:
At a minimum, for instance, Fisher fails to teach an installation package, execution of the installation package, and installation of the further application program on the field device.
…
Fisher, the primary reference used in the Office Action, discusses a fleet management system that allows the downloading of content to field devices, without mentioning the installation package of Applicant's claims. According to Applicant's claims, the installation package is created for a specific format of a field device with a toolchain. The toolchain is specifically selected to match the requirements of the electronic of the field device. The Application shows in detail how this is done: via either static binding [0041] or dynamic binding [0047]. Applicant states, however, that these details are not needed in the claims to put the Application in condition for allowance.

 Examiner Response:  
The Office finds this argument unpersuasive. As cited in the rejection, Fisher explicitly teaches upgrading existing software or installing new software on a field device (P6 ¶15 L9: The fleet management system also includes a content downloader module [database] that obtains and stores content (such as software and firmware upgrades, additional features, applications, drivers, etc.) for delivery to and execution in [i.e., for download and installation on] the various ones of the fleet(s) of devices, a content decider module that analyzes when and if various members or units within the fleet of devices needs or should be provided additional or new content, and a notification system that notifies users of the devices or fleet managers that the claimed invention, and the rejection must stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-B*] relate upgrading software on field devices.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The 




/C.T./
Examiner, Art Unit 2191
13 February 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191